                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ZURICH AMERICAN INSURANCE                 )
 COMPANY,                                  )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )                1:18-CV-932
                                           )
 COVIL CORPORATION, by and                 )
 through its duly appointed Receiver,      )
 Peter D. Protopapas, et al.,              )
                                           )
                     Defendant.            )

                              ORDER AND JUDGMENT

      Defendants Covil Corporation and Sentry Insurance, a Mutual Company, jointly

move to dismiss with prejudice all cross-claims each has asserted against the other. For

the reasons stated in the motion, and upon due consideration,

      It is ORDERED AND ADJUDGED that:

      1. The joint motion to dismiss with prejudice, Doc. 307, is GRANTED.

      2. All cross-claims Covil Corporation has asserted against Sentry Insurance, a

          Mutual Company, are DISMISSED WITH PREJUDICE.

      3. All cross-claims Sentry Insurance, a Mutual Company has asserted against

          Covil Corporation are DISMISSED WITH PREJUDICE

      This the 26th day of June, 2020.


                                         __________________________________
                                          UNITED STATES DISTRICT JUDGE




     Case 1:18-cv-00932-CCE-LPA Document 327 Filed 06/26/20 Page 1 of 1
